Citation Nr: 1740809	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  11-23 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to restoration of a 100 percent rating for prostate cancer, effective September 1, 2010. 

2. Entitlement to a rating in excess of 20 percent disabling prior to March 18, 2011, and in excess of 60 percent disabling thereafter, for prostate cancer, status post external radiotherapy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to July 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the San Juan, the Commonwealth of Puerto Rico, Department of Veterans Affairs (VA) Regional Office (RO).  

By way of history, the RO reduced the Veteran's rating for service-connected residuals of prostate cancer from 100 percent to 20 percent in the June 2010 rating decision, effective from September 1, 2010.  Accordingly, the first issue on appeal is whether the June 2010 rating reduction was proper.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992); Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  However, during the course of the appeal the Veteran has made statements disagreeing with both the rating reduction as well as the assigned rating.  See July 2010 notice of disagreement (NOD) and August 2011 VA Form 9.  Further, the issue of entitlement to an increased rating has been adjudicated by the RO.  See the April 2013 rating decision and supplemental statement of the case.  Therefore, the Board finds that both a rating reduction and an increased rating claim are currently before the Board, as reflected on the title page.

During the pendency of the appeal, an April 2013 rating decision granted an increased rating of 60 percent disabling, effective March 18, 2011.  As that rating is not the maximum allowable, this issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

Lastly, the Board notes that in a July 2017 communication the Veteran clarified that he no longer desired a Board hearing.  Thus, the Board considers the request for a Board hearing withdrawn.  See 38 C.F.R. § 20.704 (2016).





FINDINGS OF FACT

1. The reduction of the Veteran's rating from 100 percent to 20 percent for prostate cancer resulted in a reduction or discontinuance of compensation payments being made to the Veteran. 

2. At the time of the June 2010 rating decision, the evidence of record showed that the Veteran had ended external radiotherapy for prostate cancer over six months prior to the January 2010 VA examination, and he exhibited no local reoccurrence or metastasis at time of his VA examination. 

3. The Veteran's prostate cancer is in remission.

4. The Veteran's service-connected prostate cancer residuals have been assigned the maximum schedular rating available.

5. The Veteran does not have renal dysfunction.


CONCLUSIONS OF LAW

1. The criteria for entitlement to restoration of a 100 percent rating for prostate cancer, effective September 1, 2010, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 4.1, 4.2, 4.7, 4.115a, 4.115b, Diagnostic Code (DC) 7528 (2016).

2. The criteria for a disability rating greater than 20 percent for prostate cancer, status post external radiotherapy, prior March 18, 2011, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.115a, 4.115b, DC 7528 (2016).

3. The criteria for a disability rating greater than 60 percent for prostate cancer, status post external radiotherapy, as of March 18, 2011, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.115a, 4.115b, DC 7528 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA provided the Veteran with a 38 U.S.C.A. § 5103(a)-compliant notice in December 2008.

In his August 2011 substantive appeal, the Veteran disagreed with the assigned 20 percent disability rating for his service-connected prostate cancer, status post external radiotherapy, and he cited to a March 11, 2011 medical statement from his physician noting that he required the use of 6 absorbent pads per day for his residual voiding dysfunction.  The Board notes that the Veteran is currently in receipt of the highest rating available for a voiding dysfunction.  As disused below, the evidence of record does not show that the Veteran's residual of prostate cancer has been manifested by renal dysfunction, a condition which would potentially allow for a higher rating.  More importantly, the Veteran has not asserted that his disability has been manifested by renal dysfunction.   Accordingly, the Board finds that remanding this case for a new VA examination would serve no useful purpose.  Additionally, the duty to assist does not require a remand for re-examination solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995); Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999); Snuffer v. Gober, 10 Vet. App. 400 (1997).  In light of the above, the Board finds that a remand solely for the purpose of scheduling the Veteran for a new VA examination is not warranted.

Accordingly, the record shows that VA has fulfilled its obligation to assist the Veteran in developing the claims, including with respect to VA examinations.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Factual Background

A December 2008 VA medical record shows that the Veteran was diagnosed with prostate cancer after he underwent transrectal ultrasonography and a prostate biopsy.  Thereafter, the Veteran underwent a VA urology consultation in which he was advised of his therapeutic options.

The Veteran filed a service connection claim for prostate cancer in December 2008.  The RO granted the Veteran's claim in a January 2009 rating decision and assigned a 100 percent disability rating pursuant to 38 C.F.R. § 4.115b, DC 7528, for malignant neoplasms of the genitourinary system.

In May 2009, the Veteran underwent external radiotherapy to treat his malignant neoplasm.  Some seven months later, in January 2010, the Veteran underwent a VA examination which noted no present evidence of residual cancer.  The examiner did note general systemic symptoms due to genitourinary disease including nausea, vomiting, fatigue and weakness.  Urinary symptoms included dysuria, dribbling, voiding 2 to 3 hours during the daytime, and voiding 4 times per night.  The examiner did not find urinary leakage, obstructive voiding or urinary tract infection.  Additionally, the examiner noted no renal dysfunction. 

Following the January 2010 VA examination, a February 2010 rating decision proposed reducing the rating of the Veteran's prostate cancer, status post external radiotherapy, from 100 percent disabling to 20 percent.  The rating decision additionally proposed discontinuing entitlement to special monthly compensation (SMC) on account of schedular housebound status under 38 U.S.C.A. § 1114(s).  The Veteran was also notified of the proposed rating reduction in February 2010.  Thereafter, a June 2010 rating decision reduced the rating from 100 percent to 20 percent disabling.

The Veteran filed a timely NOD in July 2010.  The July 2010 NOD additionally asserted that the service-connected prostate cancer had caused other medical conditions such as anemia and erectile dysfunction.  In a November 2010 rating decision, the RO granted service connection for aplastic anemia and erectile dysfunction.  

In a certificate to return to work form received by the RO on March 18, 2011, the Veteran's physician noted that he required the use of 6 dry pads per day.  Thereafter, an April 2013 rating decision increased the disability rating for the Veteran's prostate cancer, status post external radiotherapy, to 60 percent disabling effective March 18, 2011.

Rating Reduction

Disagreements with a reduction in rating, such as in the instant case, do not constitute an application for benefits, and as such the Veterans Claims Assistance Act of 2000 (VCAA) is inapplicable. 

Instead, rating reductions are governed by a separate set of notice requirements.  Generally, when a rating reduction is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction must be prepared.  38 C.F.R. § 3.105(e) (2016).  This proposed rating must set forth all of the material facts and reasons for the proposed reduction.  Id.  The Veteran must be notified of the contemplated action and the detailed reasons therefore at the Veteran's latest address of record.  Id.  The Veteran must be given 60 days to present additional evidence showing that compensation payments should be continued at the present level.  Id.  Furthermore, the effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the beneficiary of the final rating action expires.  Id.   The Veteran must also be informed of the right to a predetermination hearing, if requested within 30 days of the date of notice.  38 C.F.R. § 3.105(i)(1) (2016).  

In this case, reduction notification procedures were required as the June 2010 rating decision that implemented the rating reduction changed the Veteran's overall disability rating, which was reduced from 100 percent to 20 percent.  The Veteran was also in receipt of SMC at the housebound rate under 38 U.S.C.A. § 1114(s) prior to his rating reduction; however, SMC at the housebound rate was discontinued following the rating reduction as the award was predicated on the service-connected prostate cancer being rated at 100 percent disabling.  The special procedural requirements outlined in 38 C.F.R. § 3.105(e) and (i) were therefore applicable in this case.  

The record includes a February 2010 rating decision that proposed reducing the rating of the Veteran's prostate cancer, status post external radiotherapy, from 100 percent disabling to 20 percent.  The Veteran was also notified of the proposed rating reduction in February 2010.  The February 2010 notice enclosed the rating decision that set forth all material facts and reasons for the proposed rating reductions.  Additionally the February 2010 notice properly notified the Veteran of the 60 day period to provide evidence, how to obtain a personal hearing in accordance with 38 C.F.R. § 3.105(i), and what evidence he could submit.  

Thus, the Board finds that VA satisfied the specific procedural requirements applicable to the Veteran's rating reduction.

Disability ratings for prostate cancer are assigned pursuant to 38 C.F.R. § 4.115b, DC 7528, regarding malignant neoplasms of the genitourinary system.  The rating schedule provides a 100 percent disability rating for the presence of malignant neoplasms of the genitourinary system.  However, the Note states that following the cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of §3.105(e).  If there has been no local reoccurrence or metastasis, the disability is to be rated based on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, DC 7528 (2016).

With specific regard to DC 7528, VA has no discretion to reduce or otherwise change a 100 percent disability rating during the six-month period following treatment for malignant neoplasms, and until a medical examination report supports such a change.  Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010).  It is the information in a medical opinion, and not the date the medical opinion was provided that is relevant when assigning an effective date.  Id. 

The phrase "the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure," in DC 7528, refers to the cessation of treatment for the applicable malignant neoplasm of the genitourinary system.  Thus, the 100 percent rating will end as of the date the veteran received final treatment for cancer, the cessation of treatment for the cancer itself, as opposed to treatment for residuals secondary to the cancer or further treatment required as a result of the treatment for the disease.  Tatum v. Shinseki, 26 Vet. App. 443, 447-48 (2014) (also referred to as "Tatum II"). 

The provisions of 38 C.F.R. § 3.343 do not apply to a decrease in disability compensation under DC 7528 because the decrease is the product of compliance with DC 7528, which provides for the cessation of the prostate cancer evaluation after a temporal period if there has been no local reoccurrence or metastasis, and for evaluation of prostate cancer residuals thereafter under a different DC.  Rossiello v. Principi, 3 Vet. App. 430, 432-33 (1992).

Upon consideration of the competent evidence of record and applicable law, the Board finds that the reduction of the Veteran's prostate cancer from 100 percent was proper.  Evidence at the time of the reduction, which was effective from September 1, 2010, did not show that there had been a local reoccurrence or metastasis of prostate cancer.  

A January 2010 VA examination report, some seven months following radiotherapy treatment, documents the Veteran reportedly doing well with no evidence of recurrent prostate cancer.  The examiner noted that the treatment for prostate cancer had been completed, and that the Veteran had undergone external radiotherapy in May 2009.  Laboratory testing was conducted with normal results, to include a PSA test result of 0.018 ng/ml.  The examiner diagnosed the Veteran with "adenocarcinoma of prostate status post external radiotherapy of the prostate with no evidence of residual cancer."  

Accordingly, the evidence clearly indicates that prostate cancer was in remission and had been for over six months prior to the rating reduction in June 2010.  The Board acknowledges that the Veteran has stated that his prostate cancer had not improved, and thus a reduction was not proper.  However, DC 7528 calls for a reduction if there has been no local reoccurrence or metastasis and following cessation of treatment for the cancer.  These criteria have been fulfilled.  Accordingly, as of January 2010, a reduction of the rating for prostate cancer from 100 percent was warranted.  38 C.F.R. § 4.115b, DC 7528.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Staged ratings are appropriate for an increase rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

The regulations preclude the assignment of separate ratings for the same manifestations under different diagnoses.  The critical element is that none of the symptomatology for any of the conditions is duplicative of or overlapping with symptomatology of the other conditions.  38 C.F.R. § 4.14 (2016); Esteban v. Brown, 6 Vet. App. 259 (1995).

The Veteran is seeking a higher disability rating for his service-connected prostate cancer residuals.  

The Veteran's prostate cancer residuals are rated 20 percent disabling prior to March 18, 2011, and 60 percent disabling thereafter under DC 7528, which provides that active malignant neoplasms of the genitourinary system are to be rated as 100 percent disabling.  As noted above, following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedures, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b. 

Voiding dysfunctions are addressed under 38 C.F.R. § 4.115a, which provides that the particular condition be rated as urine leakage, urinary frequency, obstructed voiding or urinary tract infection.  Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence that requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day, warrants a maximum 60 percent evaluation.  See 38 C.F.R. § 4.115a (2016). 

Urinary frequency with daytime voiding interval less than one hour, or; awakening to void five or more times per night warrants a 40 percent disability rating.  Daytime voiding interval between one and two hours, or awakening to void three to four times per night, warrants a 20 percent disability rating.  A daytime voiding interval between two and three hours, or awakening to void two times per night warrants a 10 percent disability rating.  Id.

Renal dysfunction is also evaluated under 38 C.F.R. § 4.115a.  Ratings ranging from zero to 100 percent may be assigned depending on the nature and severity of symptoms.  Id.

The Board will first address the period on appeal prior to March 18, 2011.

In considering the history of the Veteran's prostate cancer, he was diagnosed in October 2008 after he underwent transrectal ultrasonography and a prostate biopsy.   In a January 2009 rating decision, service connection was granted for prostate cancer, and a 100 percent disability rating was assigned, effective December 18, 2008.   He underwent radiotherapy in May 2009, and some seven months later he underwent a VA examination to determine the current severity of his prostate cancer.

As noted above, the January 2010 VA examiner found no evidence of residual cancer.  Additionally, the examiner found no residual renal dysfunction.  The examiner did find a voiding dysfunction manifested by dysuria, dribbling, voiding two to three hours during the daytime, and voiding four times per night.  The examiner did not find that the Veteran's voiding dysfunction was manifested by urinary leakage, obstructed voiding or urinary tract infection.  In addition, the examiner noted erectile dysfunction and anemia, both found secondary to radiotherapy.  

In a June 2010 rating decision, the RO reduced the Veteran's disability rating to 20 percent for residuals of prostate cancer with urinary frequency manifested by daytime voiding interval between one and two hours, and voiding four times per night, effective September 1, 2010.

Initially, the Board notes that with regard to the secondary conditions of anemia and erectile dysfunction, the Veteran is already service-connected for those conditions.  Additionally, the Veteran is in receipt of SMC based on loss of use of a creative organ (erectile dysfunction) pursuant to 38 U.S.C.A. § 1114(k).  The Veteran has not expressed dissatisfaction with those assigned ratings or effective dates; therefore, those issues are not currently before the Board.  

Turning to the prostate cancer residual on appeal, after a review of the evidence of record during this period on appeal the Board finds that a rating in excess of 20 percent disabling prior to March 18, 2011 is not warranted.  The predominant residual following the radiotherapy for the Veteran's prostate cancer is a voiding dysfunction.  Importantly, the January 2010 VA examiner found that the Veteran's voiding dysfunction was not manifested by urinary leakage, obstructive voiding or urinary tract infection.  Additionally, and equally as important, the examiner found that the Veteran's residual was not manifested by renal dysfunction.  

Therefore, the only applicable rating criteria during this period on appeal are found under urinary frequency.  Here, the evidence of record does not show that the Veteran's daytime voiding interval was less than one hour or that he awakened to void five or more times per night.  Accordingly, the highest rating available prior to March 18, 2011, is 20 percent.

The Board will now address the period on appeal as of prior to March 18, 2011.

The Veteran is in receipt of the maximum 60 percent disability rating under DC 7528 for voiding dysfunction; therefore, a higher rating is not available.  38 C.F.R. § 4.115a.  While disability ratings greater than 60 percent are available for prostate cancer residuals when renal dysfunction predominates, as noted above, the record show that he does not have renal dysfunction.  Therefore discussion of a potentially higher rating based on renal dysfunction is unnecessary.  Id.  Accordingly, the criteria for a disability rating higher than 60 percent are not met. 

Finally, other potentially relevant diagnostic codes including bladder fistula, bladder injury, or bladder calculus with symptoms interfering with function, also direct the rater to rate with respect to voiding dysfunction and/or urinary tract infection, as addressed above.  38 C.F.R. § 4.115b, DCs 7515, 7516, 7517 (2016).

In sum, the Board concludes that prior to March 18, 2011 a rating in excess of 20 percent is not warranted for the Veteran's voiding dysfunction.  Additionally, as of March 18, 2011, the Veteran is receipt of the highest rating available for voiding dysfunction.  Lastly, as the Veteran's prostate cancer residual has not been shown to be manifested by renal dysfunction, no higher rating is available.  There is no reasonable doubt to be resolved; therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.97, DCs 6600, 6604, 6846 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1). 

The Board finds that referral for extraschedular consideration is not warranted.  The evidence of record shows that, throughout the period on appeal, the Veteran's service-connected prostate cancer, status post external radiotherapy, was adequately contemplated by the regular schedule rating criteria.  An evaluation in excess of those assigned is provided for certain manifestations of the Veteran's service-connected disability, but the medical evidence reflects that those manifestations were not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  The primary symptoms of the Veteran's prostate cancer, status post external radiotherapy, is residual voiding dysfunction requiring the use of 6 absorbent pads per day.  The Veteran is currently rated under 38 C.F.R. § 4.115a based upon those symptoms.

Consequently, the Board finds that referral for extraschedular consideration is not required.  The schedular rating criteria also provide for higher ratings for more severe symptomatology, which, as noted above, are not shown.  Therefore, there is no need to consider the downstream consideration of whether there is marked interference with the Veteran's employment or frequent hospitalizations.  38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

Finally, the Board notes that the Veteran is already in receipt of a TDIU.  Therefore, the Board need not consider whether an implied claim for a total disability rating based on unemployability has been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to restoration of a 100 percent rating for prostate cancer, effective September 1, 2010, is denied.

Entitlement to a rating in excess of 20 percent disabling prior to March 18, 2011, for prostate cancer, status post external radiotherapy, is denied

Entitlement to a rating in excess of 60 percent disabling, as of March 18, 2011, for prostate cancer, status post external radiotherapy, is denied



____________________________________________
Kelli A. Kordich
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


